2015 WI 18

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2011AP387-D
COMPLETE TITLE:         Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        Michael M. Rajek,
                                  Respondent-Appellant.




                             DISCIPLINARY PROCEEDINGS AGAINST RAJEK

OPINION FILED:          February 20, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
       For the respondent-appellant, there were briefs by Michael
M. Rajek, Eau Claire, and oral argument by Michael M. Rajek.




       For the complainant-respondent, there was a brief by Wayne
A. Arnold, Rice Lake, and oral argument by Wayne A. Arnold.
                                                                           2015 WI 18
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.    2011AP387-D


STATE OF WISCONSIN                               :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Michael M. Rajek, Attorney at Law:

Office of Lawyer Regulation,                                            FILED
           Complainant-Respondent,
                                                                   FEB 20, 2015
      v.
                                                                      Diane M. Fremgen
                                                                   Clerk of Supreme Court
Michael M. Rajek,

           Respondent-Appellant.




      ATTORNEY    disciplinary          proceeding.     Violations        found;       no

discipline imposed.



      ¶1   PER CURIAM.        Attorney Michael M. Rajek appeals from

the report of the referee, James G. Curtis, who determined that

the Office of Lawyer Regulation (OLR) had proven violations of

the Rules of Professional Conduct for Attorneys on five of the

six   counts     alleged     in    the     OLR’s      amended       complaint        and

recommended that this court publicly reprimand Attorney Rajek

and   require    him   to   pay   the    full   costs     of   this     disciplinary
proceeding, which were $18,760.87 as of November 22, 2013.
                                                                                No.    2011AP387-D



       ¶2        When reviewing a referee’s report and recommendation,

we affirm the referee's findings of fact unless they are clearly

erroneous, but we review the referee's conclusions of law on a

de novo basis.            In re Disciplinary Proceedings Against Inglimo,

2007 WI 126, ¶5, 305 Wis. 2d 71, 740 N.W.2d 125.                                   We determine

the     appropriate         level      of    discipline            to   impose        given    the

particular        facts     of    each      case,      independent       of     the    referee's

recommendation,           but    benefiting           from   it.        In    re   Disciplinary

Proceedings Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660
N.W.2d 686.

       ¶3        Having     considered         the       referee’s           report     and    the

parties’ briefs and oral argument on appeal, we conclude that

Attorney Rajek committed the rule violations on five counts as

found       by    the     referee.          The       violations,        however,       involved

relatively minor failures of communication, including failures

in    some       instances       to   provide         certain      notices      or    pieces    of

information         to      clients         under       Supreme         Court        Rule     (SCR)

20:1.15(b)(4m), which sets forth the alternative procedure for
handling advanced fees.               They did not involve the sufficiency or

quality of the legal representation provided by Attorney Rajek

to his clients.           Given the particular facts of this case and the

nature of the violations, we determine that it is not necessary

to impose any discipline on Attorney Rajek and that there is no

basis for a restitution award.                        We do require Attorney Rajek to

pay costs, but we reduce the amount of costs he must pay to

$8,500.


                                                  2
                                                   No.   2011AP387-D



    ¶4   IT IS ORDERED that Michael M. Rajek is found to have

committed violations of the Rules of Professional Conduct for

Attorneys as alleged in Counts 1, 2, 4, 5, and 6 of the amended

complaint, but no discipline shall be imposed upon Michael M.

Rajek.

    ¶5   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Michael M. Rajek shall pay to the Office of

Lawyer Regulation costs in the amount of $8,500.




                                3
    No.   2011AP387-D




1